                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JOHN S. KAMINSKI,                              :
     Plaintiff,                                :
                                               :
       v.                                      :             No. 3:18-cv-2099 (SRU)
                                               :
LUIS COLON, et al.,                            :
      Defendants.                              :


                                  INITIAL REVIEW ORDER

       On December 20, 2018, John S. Kaminski, an inmate currently confined at the

MacDougall-Walker Correctional Institution in Suffield, Connecticut, brought a complaint pro se

and in forma pauperis pursuant to 42 U.S.C. § 1983 against several state officials for

constitutional and state law violations. Compl., Doc. No. 1. He is suing Captain Luis Colon,

Correction Officer Philip Alexander, Warden Edwin Maldonado, Deputy Warden Gary Wright,

Deputy Warden Scott Vanoudenhove, Captain Jeanette Maldonado, State’s Attorney Matthew

Gedansky, Connecticut State Police Sergeant Gershowitz, and Assistant Attorney General

DeAnn Varunes in their individual capacities for damages and Commissioner of Correction Scott

Semple and Director Karl Lewis in their official capacities for declaratory relief. Id. He appears

to be suing the defendants for acting with deliberate indifference to his serious medical needs, in

violation of the Eighth Amendment’s protection against cruel and unusual punishment, depriving

him of procedural due process under the Fourteenth Amendment, and spoliation of evidence. Id.

at 25, 31-34.

       Kaminski brought this action after both of his state court civil actions against the

defendants based on the same claims were dismissed. Compl. at 19; Kaminski v. Alexander, No.

HHB-CV15-5016640-S, Judicial District of New Britain (Conn. Super. Ct. Apr. 23, 2018);
Kaminski v. Semple, No. HHB-CV17-5018219-S, Judicial District of New Britain (Conn. Super.

Ct. Oct. 31, 2018). He contends that the “Connecticut administrative officers and their superiors,

along with the [Connecticut] Superior [sic] Court are unable, unwilling to police their own staff

and courts, which has forced [him] to seek recourse through the [f]ederal [c]ivil [r]ights [s]ystem

available as a [section] 1983 complaint.” Compl. at 19. For the following reasons, the complaint

is dismissed.

    I.       Standard of Review

          I must review prisoner civil complaints and dismiss any portion of the complaint that is

frivolous or malicious, that fails to state a claim upon which relief may be granted, or that seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A.

Although detailed allegations are not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints ‘must be

construed liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

    II.      Factual Allegations

          Kaminski’s complaint sets out the following factual allegations. On November 18, 2014,

Kaminski underwent major lumbar spinal surgery at the UConn Health Center. Compl. at 8. A



                                                   2
titanium brace was placed on him following the surgery. Id. Two days later, Captain Colon

assigned Correction Officer Alexander to transport Kaminski from the UConn Health Center

back to his assigned housing unit at Osborn Correctional Institution (“Osborn”). Id. Alexander

had not been trained in medical transports and was unable to operate the wheelchair-equipped

transport van. Therefore, he opted for a four-door compact sedan to transport Kaminski. Id.

When he attempted to enter the backseat of the sedan, Kaminski, who was in full-body restraints,

fell onto his back. Id. Alexander then pulled Kaminski by his shirt across his chains into the

backseat. Id. When they arrived at Osborn, Alexander instructed Kaminski to walk into the

Admitting & Processing area and wait for a wheelchair. Id. Alexander did not provide

Kaminski with a foot rest. Id.

       At a follow-up appointment, Kaminski learned that a screw in his titanium brace had

broken. Compl. at 8. An attempt to fix the broken screw did not occur until March of 2016, but

a determination was made that the screw could not be removed. Id. at 9. The broken screw

remains embedded in Kaminski’s spine. Id.

       On December 1, 2014, Kaminski attempted to file a complaint with the state police.

Compl. at 11. He asked his unit manager, Captain Jeanette Maldonado how to go about filing a

criminal complaint with the state police against Alexander, Colon, and Director Lewis for

assault, reckless endangerment, and abuse of the elderly. Id. Maldonado responded that

Kaminski could write to the state police and request to set up a meeting with them. Id.

Kaminski thereafter wrote a complaint to the state police and sent a copy to Warden Edwin

Maldonado. Id. at 12. The complaint contended that Alexander and/or other state officials,




                                                3
including Assistant Attorney General Varunes, failed to secure video footage related to the

incident on November 20, 2014.1 See id.

        On January 7, 2015, Kaminski was summoned to Deputy Warden Wright’s office and

met with Wright and Deputy Warden Vanoudenhove. Compl. at 12. Wright and Vanoudenhove

escorted Kaminski to another office where he met with Sergeant Gershowitz from the

Connecticut State Police. Id. Gershowitz had Kaminski sign a form indicating that he had

“acknowledged his rights” and then listened to his complaint about the medical transport incident

on November 20, 2014. Id. at 13. Kaminski was not permitted to file a complaint regarding the

incident and was escorted out of the office. Id. As Kaminski was leaving the office, Wright and

Vanoudenhove asked Gershowitz if the matter had been settled, to which Gershowitz responded

in the negative. Id.

        Later that day, Kaminski filed a complaint with the Chief State’s Attorney’s Office

requesting an investigation into the incident. Compl. at 13. The matter was assigned to State’s

Attorney Gedansky. Id. In a letter addressed to Kaminski dated February 11, 2015, Gedansky

stated that, “after reviewing the material sent to [him] . . . there [was] no violation of criminal

law,” and he urged Kaminski “to pursue any civil remedies available to him to resolve harm

done to him.” Id. at 15.

        After concluding that defendants Lewis, Semple, Edwin Maldonado, Jeanette

Maldonado, Wright, Vanoudenhove, Gedansky, Gershowitz, and Varunes were “involved in [a]

cover-up” by destroying “video evidence,” Kaminski filed two civil actions in state court.

Compl. at 9; Kaminski v. Alexander, No. HHB-CV15-5016640-S; Kaminski v. Semple, No.



1
 Kaminski alleges that “a video hearing” was held on January 7, 2015 and that the state court ordered Assistant
Attorney General Varunes to secure certain video footage. Compl. at 12. It is unclear from the complaint what
specific video footage was ordered to be secured.

                                                         4
HHB-CV17-5018219-S. After hearing both motions, the state court dismissed both cases via

written decisions on the ground of statutory immunity pursuant to Conn. Gen. Stat. § 4-165.2

Compl. at 15. Kaminski argues that the state court’s decisions mirrored the defendants’ motions

to dismiss and “wholly ignored” Kaminski’s arguments. Id. Kaminski’s appeals from both

rulings remain pending. Id. at 9; Kaminski v. Alexander, No. AC41694 (Conn. App. May 24,

2018); Kaminski v. Semple, No. AC42288 (Conn. App. Nov. 16, 2018).

           Kaminski takes issue with the state court’s dismissal orders, particularly with its

conclusion that State’s Attorney Gedansky was immune for liability based on his refusal to

investigate and/or prosecute the Osborn officials for reckless endangerment and abuse of the

elderly. Compl. at 16. After losing both cases in state court, “it became clear [to Kaminski] that

[the] Connecticut [c]ourts would be unwilling to protect [him],” and, thus, he filed the instant

action in this Court. Id. at 19.

    III.      Analysis

           As best as I can discern from his complaint, Kaminski is suing all defendants for acting

with deliberate indifference to his medical needs, in violation of his Eighth Amendment

protection against cruel and unusual punishment, based on Colon’s and Alexander’s handling of

the medical transport on November 20, 2014 and the delay in discovering the broken screw in his

titanium back brace. See Compl. at 25. He is suing the defendants for violating his Fourteenth

Amendment right to due process by interfering with, and/or hindering, his ability to pursue

criminal action in state court against the Osborn correctional officials. See id. at 32. Kaminski is

also raising a state law claim of spoliation against the defendants for destroying certain video


2
  Section 4-165(a) of the Connecticut General Statutes provides: “No state officer or employee shall be personally
liable for damage or injury, not wanton, reckless or malicious, caused in the discharge of his or her duties or within
the scope of his or her employment. Any person having a complaint for such damage or injury shall present it as a
claim against the state under the provisions of this chapter.”

                                                           5
footage related to the November 20, 2014 incident. After reviewing the factual allegations, I

conclude that the complaint should be dismissed for the following reasons.

        First, the complaint states federal constitutional and state law violations that allegedly

occurred from November of 2014 to February of 2015. Claims for violations of constitutional

rights under section 1983 are governed by the three-year statute of limitations under Connecticut

General Statutes § 52-577.3 Lounsbury v. Jeffries, 25 F.3d 131, 134 (2d Cir. 1994). Kaminski

did not commence the instant action until December 20, 2018, approximately three years and ten

months after State’s Attorney Gedansky declined to investigate his criminal complaint regarding

the incidents at the UConn Health Center and Osborn.

        Kaminski argues that the limitations period should be tolled for the time he spent

litigating his claims in state court. Compl. at 20-21. However, the Second Circuit has rejected

this argument because section 52-577 does not provide for the tolling the statute of limitations

during a state proceeding. Harnage v. Torres, 665 F. App’x 82, 83-84 (2d Cir. 2016); see also

Tavares v. New York City Health and Hospitals Corp., 2015 WL 158863, at *9 (S.D.N.Y. Jan.

13, 2015) (rejecting argument that filing medical malpractice action in state court tolls statute of

limitations for federal case); Cancel v. Mazzuca, 2003 WL 1702011, at *3 (S.D.N.Y. Mar. 28,

2003) (rejecting argument that federal court is required to toll limitations period for time spent

pursuing state court remedy). Thus, Kaminski’s claims against the defendants are time-barred.

        Kaminski may, however, be able to state an Eighth Amendment claim for deliberate

indifference to medical needs based on the delay in discovering the broken screw in his back

brace, which allegedly lasted from November of 2014 to March of 2016. “When the basis for a

prisoner’s Eighth Amendment claim is a temporary delay or interruption in the provision of


3
 Section 52-577 of the Connecticut General Statutes provides: “No action founded upon a tort shall be brought but
within three years from the date of the act or omission complained of.”

                                                        6
otherwise adequate medical treatment, it is appropriate to focus on the challenged delay or

interruption in treatment rather than the prisoner’s underlying medical condition alone in

analyzing whether the alleged deprivation is, in objective terms, sufficiently serious, to support

an Eighth Amendment claim.” Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir. 2003) (emphasis

in original; internal quotations omitted). Thus, Kaminski’s claim regarding the delay in

discovering the broken screw in his back brace, which allegedly lasted until two years and nine

months before the filing of this complaint, does not appear to be time-barred. However,

Kaminski has not alleged how, if at all, any of the defendants to this action were involved in

delaying the follow-up appointment where the discovery occurred, nor has he alleged facts which

would support an inference that the delay in discovering the broken screw resulted in any further

harm. See Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (plaintiff must allege personal

involvement of defendants to recover damages in section 1983 action). Thus, to the extent

Kaminski wishes to pursue this Eighth Amendment claim, he may file a new action against the

officials who were aware of, and directly involved in, the delay in scheduling his follow-up

appointment at the UConn Health Center.

       Moreover, Kaminski’s entire complaint appears to be an invitation for this Court to

review the state court’s dismissal of his civil actions. See Compl. at 19 (The “Connecticut

administrative officers and their superiors, along with the [Connecticut] Superior [sic] Court are

unable, unwilling to police their own staff and courts, which has forced this [plaintiff] to seek

recourse through the [f]ederal [c]ivil [r]ights [s]ystem available as a [section] 1983 complaint”).

Pursuant to the Rooker-Feldman doctrine, “a federal court may not review and reject ‘cases

brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced.’” Patterson v. Rodgers, 708 F. Supp. 2d 225,



                                                 7
237 (D. Conn. 2010) (quoting Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280,

291 (2005)). There are four requirements for application of the Rooker-Feldman doctrine: “(1)

‘the federal-court plaintiff must have lost in state court;’ (2) ‘plaintiff must complain of injuries

caused by a state-court judgment;’ (3) ‘plaintiff must invite district court review and rejection of

that judgment;’ and (4) the ‘state-court judgment must have been rendered before the district

court proceedings commenced.’” Arnold v. Connecticut, 2012 WL 1287739, at *4 (D. Conn.

Apr. 13, 2012) (quoting Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 83 (2d Cir.

2005)). Kaminski raised the same claims regarding the interference with, or refusal to

investigate, his criminal complaints against Osborn officials in his state civil actions against the

same defendants. Kaminski v. Alexander, No. HHB-CV15-5016640-S; Kaminski v. Semple, No.

HHB-CV17-5018219-S. The state court dismissed both actions on April 23, 2018 and October

31, 2018. Kaminski filed the instant action less than two months after the latter case was

dismissed. The instant complaint invites this Court to review the same claims raised in the state

actions and the judgments rendered therein. Therefore, this Court lacks jurisdiction over the

instant case, particularly the Fourteenth Amendment and spoliation claims related to the state’s

interference with, and/or refusal to investigate, Kaminski’s criminal complaints regarding the

incidents at UConn Health Center and Osborn in November 2014.

                                              ORDER

       The complaint is DISMISSED. Because any further attempt to amend this complaint

would be futile in light of the aforementioned legal principles, the complaint is DISMISSED

with prejudice. Accordingly, Kaminski’s Motion to Appoint Counsel (Doc. No. 3) is denied.

The clerk is directed to enter judgment in favor of the defendants and close this case. To the

extent Kaminski wishes to pursue an Eighth Amendment claim against state correctional officials



                                                  8
for delaying his access to medical treatment from November 2014 to March of 2016, he may do

so in a separate action.

       So ordered.

       Dated at Bridgeport, Connecticut, this 19th day of March 2019.


                                                  /s/ STEFAN R. UNDERHILL
                                                  Stefan R. Underhill
                                                  United States District Judge




                                              9
